DETAILED ACTION
1.	This office action is in response to the amendment filed on 07/30/2021. 
2.	Claims 2, 8, and 13 are canceled. 
3.	Claims 1, 3-7, and 9-12 are currently pending and have been considered below.


Allowable Subject Matter
4.	Claims 1, 3-7, and 9-12 are allowed.
5.	Claims 1, 3-7, and 9-12 are renumbered.
6. 	Applicant’s arguments with respect to the rejection of claims 1, 3-7, and 9-12  under 35 U.S.C. 101 have been fully considered. In view of Applicant’s arguments and claim amendments dated July 30, 2021, the rejection has been withdrawn. Independent Clam 1 recites the limitations determining, by the test distributor, one or more test products to be tested among the K products when a set event has triggered;
allocating, by the test distributor, one or more test machines among the L testing machines to each of the test products based on priorities of the test products; and
executing, by the allocated test machines, the Mi tests for each of the test products. The step of executing, by the allocated test machines, the Mi tests for each of the test products integrates the recited judicial exception into a practical application. The 2019 Revised Patent Subject Matter Eligibility Guidance (Step 2A).
 	Regarding Independent claim 7, the 35 U.S.C. 101 rejection has been withdrawn with the same rationale as in claim 1. 
 	Regarding the dependent claims 3-6 and 9-12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

7.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the method comprising: calculating, for each ith product of the test products, Ii machines of the L testing machines proportionally to the initial priority Pi of the ith product; allocating a number of test machines ni for testing the ith product based on the number of machines Ii and the number of tests Mi, where ni is determined as the lesser of Ii and Mi ; determining a number of remaining machines L~ based on L and ni,; accumulating ni per product; and repeating the calculating, allocating, determining and accumulating operations until L~  is 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Claim 7 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the system comprising: calculating, for each ith product of the test products, Ii machines of the L testing machines proportionally to the initial priority Pi of the ith product; allocating a number of test machines ni for th product based on the number of machines Ii and the number of tests Mi, where ni is determined as the lesser of Ii and Mi ; determining a number of remaining machines L~ based on L and ni,; accumulating ni per product; and repeating the calculating, allocating, determining and accumulating operations until L~  is 0, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 3-6 and 9-12, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 7, as discussed above.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eyob Hagos/
Examiner, Art Unit 2864